PER CURIAM:
Daniel Johnson Willis appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil action. We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Willis v. Dep’t of Transp., No. 4:07-cv-00046-FL, 2007 WL 4380098 (E.D.N.C. Dec. 12, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.